  Case 2:19-mj-00538-DEM Document 1 Filed 10/16/19 Page 1 of 2 PageID# 1
                                                                         FILED

                                                                     OCT 1 6 2019
                   IN THE UNITED STATES DISTRICT COURT


                   FOR THE EASTERN DISTRICT OF VIRGINIA               NORFOLK VA
                              NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.                                Case No.
                                        Court Date:   November 20, 2019
WHITNEY T. COURTNEY


                           CRIMINAL INFORMATION


                                 COUNT ONE
               (Misdemeanor)- Violation Notice No. 6685343

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about July 11, 2019 at the Navy Exchange at Naval

Station Norfolk, Virginia, in the Eastern District of Virginia, the

defendant, WHITNEY T. COURTNEY, did willfully and knowingly steal and

purloin property of the United States of a value less than $1,000.00.

     (In violation of Title 18, United States Code, Section 641.)


                                  COUNT TWO


                   (Misdemeanor)-violation No. 6685342

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about July 11, 2019, at the Navy Exchange at Naval Station

Norfolk, Virginia, in the Eastern District of Virginia, the defendant,

WHITNEY T. COURTNEY, did unlawfully enter upon a naval installation for a

purpose prohibited by law or lawful regulation.

     (In violation of Title 18, United States Code, Section 1382.)
   Case 2:19-mj-00538-DEM Document 1 Filed 10/16/19 Page 2 of 2 PageID# 2



                                      Respectfully submitted,

                                      G. Zachary Terwilliger
                                      United States Attorney


                              By:          r- Ck
                                      femes T. Cole
                                      special Assistant U.S. Attorney
                                     'Office of the U.S. Attorney
                                      101 West Main Street, Suite 8000
                                      Norfolk, VA 23510
                                      Ph: (757) 441-6712
                                      Fax:(757) 441-3205
                                      James.Cole@usdoi.gov



                           CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.


                                     X Ck.
                              (femes T. Cole
                              special Assistant U.S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                             James.ColeQusdoj.gov




                              Date
